Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isaac Lee Woods, Regina Bailey Woods and Ella R. Woods appeal the district court’s order denying their motion filed under Fed.R.Civ.P. 60(b)(4). We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See United States v. Woods, No. 5:07-cv-00187-BR, 2010 WL 3811461 (E.D.N.C. Sept. 27, 2010). We deny the Woods’ motion for summary disposition. We also deny the motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.